Citation Nr: 1242030	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for gastritis.

2.  Entitlement to a compensable evaluation, for the period prior to February 2, 2009, and in excess of 10 percent disabling, for the period beginning February 2, 2009, for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA; however, records regarding the Veteran's treatment dated subsequent to May 2010 have not been obtained and associated with the claims file.  

Review of the claims file reveals that the Veteran receives treatment from Renown Health.  At the hearing before the undersigned Veterans Law Judge the Veteran reported that she received all of her treatment from VA.  However, the Veteran also stated that she had provided the records from the treatment that she did not receive from VA.  The Board notes that the Veteran submitted additional records that appear to be from Renown Health, along with a waiver of Agency of Original Jurisdiction consideration, at the hearing.  Review of the claims file reveals that the most recent treatment record regarding the Veteran associated with the claims file from Renown Health is dated in September 2009.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since May 2010.  In addition, after obtaining adequate authorization, attempt to obtain and associate with the claims file, treatment records regarding the Veteran from Renown Health dated since September 2009.

The most recent VA examination evaluating the Veteran's gastritis and allergic rhinitis was performed in October 2008.  At the hearing before the undersigned Veterans Law Judge in March 2011 the Veteran reported that her symptoms for these disabilities had become more severe since the time of the October 2008 examination.  The Board notes that the Veteran is competent to report that her symptoms had worsened.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  As such, the Board has no discretion and must remand the claims to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her gastritis and allergic rhinitis disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand orders attempts to obtain and associate with the claim file additional records of clinical treatment, the Board finds it necessary to afford the Veteran a new VA medical examination taking into consideration all additional evidence received.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining adequate authorization attempt to obtain and associate with the claims file treatment records regarding the Veteran from Renown Health dated since September 2009.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature, extent and severity of her gastritis and allergic rhinitis disabilities.  The claims folder should be made available to the examiner(s) for review before the examinations.  The examiner(s) should note in the examination reports that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


